DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-12, 20-25, 27-29 are allowed. 
The following is an examiner’s statement of reasons for allowance: With respect to claims, the prior art fails to teach and render obvious of UE process non-access stratum (NAS) messages, for both mobile originated (MO) data transfer and mobile terminated (MT) data transfer, using the reliable data, where process port numbers in the packet header to identify applications on an original and a receiver of the NAS messages, service protocol to determine whether protocol data units (PDUs) of the NAS messages require no acknowledgement, require acknowledgment, or include an acknowledgement, and to detect and eliminate duplicate PDUs received at the UE in the NAS messages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUC H TRAN/Primary Examiner, Art Unit 2471